Motion Granted, Appeal Dismissed, and Memorandum Opinion filed January
14, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00152-CV

                 WILBUR EDWIN BOSARGE JR., Appellant

                                        V.

ASTER SECURITIES (US), LP, 5 D HOLDINGS, LP, AVG HOLDINGS, LP,
       ANDREY OMELTCHENKO, BRUCE EAMES, Appellees

                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-49194


                          MEMORANDUM OPINION

      This is an interlocutory appeal from an order signed February 18, 2020. On
January 8, 2021, appellant filed a motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted, and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Jewell and Poissant.